DUNN, Justice
(dissenting).
While the majority opinion states the usual rules for upholding a will, it overlooks the fact that the respondents were hauling these mentally deficient people to a lawyer for the purpose of making wills in which the respondents were the sole beneficiaries. In this instance, two of these unfortunate people were taken at the same time! It strains the imagination to accept the testimony that these two men, acting independently, suddenly and simultaneously decided that making a will was an important step in their lives. We must remember that these respondents are dealing with exceptionally vulnerable people, and the usual rules for upholding or voiding a will have little significance. We should instead look to the evident fact that these poor people had no incentive for drawing a will except that supplied by their guardians. A few months of kind treatment (which they were entitled to in any event) makes these veterans putty in the hands of their guardians.
The respondents were in a strictly fiduciary relationship with the veterans entrusted to their care. They were being well paid for providing the comforts of life to these people in their declining years. They should not be permitted to manipulate these people for their own financial gain. Their actions shock my conscience, and this decision condones a practice that is not only unsavory but downright dangerous to a patient. It opens the door for all operators of foster homes for these unfortunates to follow a similar practice. It could well encourage the unscrupulous to enter this line of work for the sole purpose of reaping the harvest of bequests available upon the deaths of these veterans. When the termination of life becomes a matter of monetary gain for the guardians of these unfortunate people, the evil results of this program may well outweigh the good which inspired its creation by the Veterans’ Administration.
I would reverse the judgment.
I am authorized to state that ZASTROW, J., joins in this dissent.